MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying petitioners’ applications for cancellation of removal.
Upon review of the record, respondent’s motion to dismiss is also construed as a motion for summary disposition with respect to petitioner Angel Emanuel Reyes Valdez, A96-362-856.
We have reviewed the opposition to the motion to dismiss this petition for review for lack of jurisdiction, and we conclude that petitioners Teodomiro Reyes Valdez, A96-362-854, and Antonia Valdez de Reyes, A96-362-855, have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted with respect to petitioners Teodomiro Reyes Valdez and Antonia Valdez de Reyes. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
A review of the administrative record demonstrates that petitioner Angel Emanuel Reyes Valdez has presented no *406evidence that he has a qualifying relative as defined in 8 U.S.C. § 1229b(b)(l)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). The BIA therefore correctly concluded that, as a matter of law, petitioner was ineligible for cancellation of removal. Accordingly, respondent’s motion for summary disposition is granted with respect to petitioner Angel Emanuel Reyes Valdez because the questions raised as to him are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
DISMISSED in part, DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.